[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Bereday, Slip Opinion No. 2019-Ohio-1895.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         Slip Opinion No. 2019-Ohio-1895
                       DISCIPLINARY COUNSEL v. BEREDAY.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Bereday, Slip Opinion No.
                                   2019-Ohio-1895.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Indefinite suspension.
     (No. 2018-1763—Submitted January 30, 2019—Decided May 22, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-017.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Thaddeus Matthew Sigmund Bereday, of Tampa,
Florida, Attorney Registration No. 0061991, was admitted to the practice of law in
Ohio in 1993. On November 27, 2017, we suspended his license on an interim
basis after receiving notice that a federal court had convicted him of a felony for
                             SUPREME COURT OF OHIO




making a false statement involving a healthcare-benefit program.          See In re
Bereday, 152 Ohio St. 3d 1204, 2017-Ohio-8676, 93 N.E.3d 986.
       {¶ 2} In March 2018, relator, disciplinary counsel, charged Bereday with
professional misconduct based on the facts that led to his felony conviction.
Bereday stipulated to the charges against him, and the parties jointly recommended
that he serve an indefinite suspension, with credit for the time he has served under
his interim felony suspension. After a hearing, the Board of Professional Conduct
issued a report finding that Bereday had engaged in the stipulated misconduct and
recommending that we adopt the parties’ proposed sanction. The board also
recommended that we condition Bereday’s future reinstatement on his successful
completion of or discharge from a three-year term of supervised release imposed as
part of his criminal sentence. None of the parties objected to the board’s report.
       {¶ 3} Upon our review of the record, we adopt the board’s findings of
misconduct and recommended sanction.
                                    Misconduct
       {¶ 4} At the time of his misconduct, Bereday was serving as general counsel
and chief compliance officer for Wellcare Health Plans, Inc., which, according to
the parties, was one of Florida’s largest providers of managed healthcare services.
       {¶ 5} In March 2011, Bereday and four codefendants—all executives or
officers of Wellcare or its subsidiaries—were named in an 11-count indictment
filed in the United States District Court for the Middle District of Florida. Bereday
was charged with one count of conspiracy, four counts of making false statements
relating to a healthcare benefit program, and four counts of healthcare fraud. In
January 2012, the Securities and Exchange Commission (“SEC”) filed a separate
civil complaint against Bereday and two other Wellcare executives. The SEC
alleged that the defendants had carried out a fraudulent scheme to deceive Florida
healthcare agencies and investors by, among other things, improperly retaining




                                         2
                                 January Term, 2019




millions of dollars in healthcare premiums that should have been reimbursed to the
state.
         {¶ 6} The federal court later stayed the SEC action pending the conclusion
of the criminal case. Bereday’s criminal case was severed from his codefendants’
and then delayed for various reasons, including Bereday’s treatment for cancer.
         {¶ 7} In June 2017, Bereday entered into a plea agreement in which he
agreed to plead guilty to one count of making a false statement relating to a
healthcare-benefit program in violation of 18 U.S.C. 1035(a)(2). In short, Bereday
admitted that in April 2007, he knowingly and willfully caused one of Wellcare’s
subsidiaries to submit a false worksheet to the Florida agency administering the
state’s Medicaid program. Bereday agreed that as a result of the false financial
information submitted on the worksheet, Florida’s Medicaid program incurred a
loss of $4,489,303. The federal court accepted his guilty plea to the offense, and in
November 2017, it sentenced him to six months of incarceration in federal prison
and to a three-year term of supervised release, including 12 months of home
confinement. The court also imposed a $50,000 fine.
         {¶ 8} Bereday thereafter consented to an entry of final judgment in the SEC
action. As part of that judgment, Bereday agreed to an order enjoining him from
acting as an officer or director of an issuer of securities for five years. He also
agreed to pay $3.5 million in disgorgement and prejudgment interest and a $1
million civil penalty for violating securities laws. At the time of his disciplinary
hearing, Bereday had served his six-month prison sentence and had paid the fines
and penalties assessed against him in both the criminal and SEC actions.
         {¶ 9} Based on this conduct, the parties stipulated and the board found that
Bereday violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an
illegal act that reflects adversely on the lawyer’s honesty or trustworthiness) and
8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation).




                                          3
                             SUPREME COURT OF OHIO




       {¶ 10} We agree with the board’s findings of misconduct.
                                     Sanction
       {¶ 11} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 12} As aggravating factors, the board found that Bereday had a dishonest
and selfish motive and that he had engaged in multiple offenses, as shown by the
separate criminal and civil judgments against him. See Gov.Bar R. V(13)(B)(2)
and (4). The board also noted that his conduct had harmed Florida’s Medicaid
program, despite the fact that it was Bereday’s duty, as Wellcare’s chief compliance
officer, to ensure that this type of fraud did not occur. See Gov.Bar R. V(13)(B)(8).
       {¶ 13} In mitigation, the board determined that Bereday has a clean
disciplinary record, he had paid $3.5 million in restitution for disgorgement of ill-
gotten gains, he had provided full and free disclosures to the board and had a
cooperative attitude toward the disciplinary proceedings, and he has been subject
to other criminal and civil sanctions for the same misconduct. See Gov.Bar R.
V(13)(C)(1), (3), (4), and (6). The board also noted that Bereday had presented
witness testimony and 16 letters of reference attesting to his character and
reputation. See Gov.Bar R. V(13)(C)(5).
       {¶ 14} To support its recommended sanction, the board cited a number of
cases in which we indefinitely suspended attorneys convicted of similar fraudulent
financial crimes. For example, in Mahoning Cty. Bar Assn. v. Wagner, 137 Ohio
St.3d 545, 2013-Ohio-5087, 1 N.E.3d 398, and Mahoning Cty. Bar Assn. v. Helbley,
141 Ohio St. 3d 156, 2014-Ohio-5064, 22 N.E.3d 1078, we indefinitely suspended
attorneys convicted of conspiracy to commit wire fraud in a mortgage-fraud
scheme. We also granted those attorneys credit for the time they had served under
their interim felony suspensions imposed for the same misconduct. In Disciplinary




                                         4
                                January Term, 2019




Counsel v. Schuler, 138 Ohio St. 3d 346, 2014-Ohio-1127, 6 N.E.3d 1173, we
indefinitely suspended an attorney, with credit for the time he had served under an
interim felony suspension, who had been convicted of filing a false tax return. And
in Disciplinary Counsel v. Bennett, 124 Ohio St. 3d 314, 2010-Ohio-313, 921
N.E.2d 1064, we indefinitely suspended an attorney, with credit for the time he had
served under an interim felony suspension, who had been convicted of illegally
structuring financial transactions to evade federal currency-transaction reporting
requirements.
       {¶ 15} The board also noted that in two cases that are more recent, we
declined to grant credit for the time served under interim felony suspensions. For
example, in Disciplinary Counsel v. Marshall, 155 Ohio St. 3d 208, 2018-Ohio-
4174, 120 N.E.3d 772, we indefinitely suspended an attorney who had participated
in a scheme in which a group of related businesses submitted false information to
federal agencies to obtain funding that the businesses were not qualified to receive.
The attorney was later convicted of attempt and conspiracy to commit wire fraud.
We noted that although the nature of Marshall’s underlying criminal offense was
comparable to the misconduct in Wagner, Helbley, and Bennett, Marshall’s actions
were distinguishable, in part because he had engaged in a criminal conspiracy that
spanned more than 11 years and arguably diverted more than $140 million in
federal contracts away from other businesses that actually qualified for the money.
In contrast, the misconduct in Wagner, Helbley, and Bennett occurred over
relatively shorter periods of time—7 months in Wagner, 13 months in Helbley, and
5 months in Bennett. On that record, we declined to grant Marshall credit for the
time he had served under his interim felony suspension. Marshall at ¶ 23.
       {¶ 16} Here, the board found that although Bereday’s criminal conduct
involved a significant amount of money, it was centered on the submission of one
false financial worksheet.    Therefore, the board concluded that the span of




                                         5
                            SUPREME COURT OF OHIO




Bereday’s misconduct was not as egregious as the 11-year course of fraudulent
conduct in Marshall.
       {¶ 17} We agree that an indefinite suspension is the appropriate sanction
for Bereday’s misconduct, and based on the facts of his case, we accept the board’s
recommendation to grant credit for the time he has served under his interim felony
suspension. See Disciplinary Counsel v. Doumbas, 149 Ohio St. 3d 628, 2017-
Ohio-550, 76 N.E.3d 1185 (accepting the board’s recommendation to indefinitely
suspend an attorney convicted of bribery and to grant credit for the time he had
served under his interim felony suspension because, among other reasons, his
misconduct was a one-time violation and he had presented significant mitigating
evidence). We also agree with the board’s recommendation that Bereday be
required to complete or be released from his three-year term of supervised release
before petitioning for reinstatement.     See Bennett at ¶ 28 (conditioning the
attorney’s reinstatement on his completion of his term of supervised release);
Cincinnati Bar Assn. v. Kellogg, 126 Ohio St. 3d 360, 2010-Ohio-3285, 933 N.E.2d
1085 (indefinitely suspending an attorney convicted of money laundering and other
offenses and conditioning his reinstatement upon his completion of his term of
supervised release).
                                   Conclusion
       {¶ 18} For the reasons explained above, Thaddeus Matthew Sigmund
Bereday is indefinitely suspended from the practice of law in Ohio, with credit for
the time he has served under the November 27, 2017 interim suspension.
Notwithstanding Gov.Bar R. V(25)(D)(2), Bereday shall not petition for
reinstatement until he has successfully completed or has been released from the
term of supervised release imposed as part of his criminal sentence. Costs are taxed
to Bereday.
                                                            Judgment accordingly.
       FRENCH, DEWINE, DONNELLY, and STEWART, JJ., concur.




                                         6
                               January Term, 2019




       O’CONNOR, C.J., and KENNEDY and FISCHER, JJ., concur in part and dissent
in part and would not give credit for time served.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, for relator.
       Coughlan Law Firm, L.L.C., and Jonathan Coughlan, for respondent.
                               _________________




                                         7